Notice of Pre-AIA  or AIA  Status
The present application for reissue of U.S. Patent 9,808,437, which issued from an application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Specification
The disclosure is objected to because of the following informalities:
The amendment to the specification filed November 29, 2021 includes strikethrough, which is not allowed in a reissue application.
Appropriate correction is required.

Claim Objections
Claims 1, 5-9, 14, 16, 17, 19-23, 25-27 and 30 are objected to because of the following informalities:  
Claims 1, 14, 20, 21 and 22 include strikethrough, which is not allowed in a reissue application.
Claims 5-9, 14, 16, 17, 19-21, 23, 25-27 and 30 are not marked with underlining and single brackets to show all amendments relative to the original patented claims.
Appropriate correction is required.  See MPEP 1453 for guidance regarding amendments in reissue applications.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-17, 19-23, 25-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatachalam, Curb, Hiraoka-Yamamoto, O’Connor, Shiba, Kurushima and Nardi.
	At the time the invention was made, the effects of dietary lipid consumption on serum cholesterol and other physiological parameters were well characterized.  Macadamia nuts are of particular interest because they contain high levels of monounsaturated fatty acids (MUFA).
	Venkatachalam found that the fatty acid composition of macadamia nut oil included 58.5% oleic acid, 18.7% palmitoleic acid and 8.9% palmitic acid (Table 2):


    PNG
    media_image1.png
    545
    946
    media_image1.png
    Greyscale

Curb studied the effect of feeding humans a diet high in MUFAs, using ground macadamia nuts as the source of MUFAs.  Compared to subjects who consumed a “typical American diet,” those who consumed a diet high in MUFAs had lower levels of serum triglycerides, LDL cholesterol and total cholesterol (TC) (p. 1156).  Curb 
	Similarly, Hiraoka-Yamamoto fed healthy human subjects 20 g/day of butter, coconut or macadamia nut.  After 3 weeks, the macadamia nut group had significantly lower levels of serum LDL cholesterol and total cholesterol than before the treatment (p. 538).
	O’Connor teaches, “Of all the edible nuts, macadamias contain the most monounsaturated fats…. A recent study at Wesley Hospital in Brisbane, Australia, concluded that eating only six to 20 macadamia nuts per day could lower blood cholesterol by 7 percent and triglycerides by 25 percent.”  Unfortunately, macadamias are “possibly the most expensive nuts in the world.”
The major fatty acid components of macadamia nuts had been studied individually.
	Shiba studied the effects of palmitoleic acid (C16:1 n-7) and eicosapentaenoic acid, two fatty acids thought to account for the cholesterol lowering activity of fish oil.  Mice fed a diet including lard had higher total cholesterol in plasma and higher total lipids in liver, compared to mice fed a diet including fish oil.  Mice fed lard + palmitoleic acid showed a significantly smaller increase in plasma TC and no increase in liver total lipids (Table 3).  The authors found this result surprising because a relatively low level of palmitoleic acid was administered over a short time period (p. 2403).
	Kurushima found that Syrian hamsters fed a standard diet supplemented with cholesterol accumulated more plasma VLDL, LDL, HDL and total cholesterol.  Further addition of oleic acid (C18:1 n-9) prevented the increase in LDL and VLDL cholesterol but did not affect HDL level (p. 217, Table 2).  Kurushima concluded that, compared to the polyunsaturated linoleic acid, oleic acid is more anti-atherogenic and less likely to cause gallstone formation (p. 220).
	Nardi teaches that, both in vivo and in cultured cells, saturated fatty acids such as palmitate decrease insulin sensitivity while MUFAs such as palmitoleate and oleate have the reverse effect (p. 1; p. 5, col. 2; p. 6, col. 1).  

One obvious solution would have been to simply combine oleate and palmitoleate in the same proportion (3:1) as found in macadamia nut oil, excluding undesirable palmitate and other minor components of macadamia nut oil.  A composition of 75% oleate and 25% palmitoleate meets the limitations of claims 1, 2, 4-12, 19-21, 25 and 26 (25% is considered to be “about 23%” as recited in claims 5, 6, 8 and 21).
Another obvious approach would have been to approximate the composition of macadamia nut oil by adding palmitoleic acid to an inexpensive oil high in oleic acid and low in palmitic acid, such as peanut oil, to produce an oil with approximately 3:1 ratio of oleate to palmitoleate.  Referring to Venkatachalam’s table above, peanut oil contains 81.3% oleate.  To obtain a 3:1 ratio of oleate to palmitoleate, one would add 27 g palmitoleate to 100 g peanut oil.  The resulting composition would contain approximately 21.3% palmitoleate, 64% oleate, 10.1% total saturated fats and 4.5% total polyunsaturated fats, which meets the limitations of claims 13, 14, 16 and 17.  To produce a composition with less saturated fats, as recited in claims 15 and 27, one would blend in additional oleate and palmitoleate to reduce the proportion of peanut oil (and saturated fats) in the composition.
With regard to claims 22, 23 and 30, it would have been obvious to treat atherosclerosis by administering a composition rich in oleate and palmitoleate, in approximately the same proportions found in macadamia nut oil, because macadamia nut oil was known to reduce blood cholesterol and both oleate and palmitoleate were shown to have cholesterol lowering activity.
Thus the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant argues (response filed November 29, 2021, pp. 12-16) that the prior art does not suggest a composition containing MUFAs in the proportions recited in the claims.  This argument is not persuasive.  Venkatachalam teaches that macadamia oil contains palmitoleic and oleic acids in the amounts specified by the claims, but the total MUFA content is only 77.4% (the claims require ˃80% MUFAs).  However macadamia oil also contains 18% saturated fatty acids (see table above), which are well known in the art to raise serum cholesterol levels.  Therefore one skilled in the art would have been motivated to produce a composition containing the “good” MUFAs found in macadamia oil, but having less of the “bad” saturated fatty acids.  There is more than one obvious way to make such a composition, as explained in the rejection.  Obviousness does not require a specific suggestion in the prior art because “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Applicant argues (response, pp. 16-17) that there was no motivation to arrive at the claimed compositions, with no reasonable expectation of success.  This argument is not persuasive because macadamia oil, a natural product known to reduce serum cholesterol, nearly meets the limitations of the claims as noted above.  The only difference is that the total MUFAs in macadamia oil are 77.4% of the composition, slightly below the 80% specified in the claims.  “[A] prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”  MPEP 2144.05(I), citing Titanium Metals Corp. of America v. Banner.  Applicant has not provided any evidence to show that this difference is critical.
Applicant argues (response, pp. 17-19) that the Green publication teaches that the nutraceutical or dietary supplement should contain more palmitoleic acid than oleic acid.  This argument is not persuasive.  Green teaches that “[t]he composition may comprise either more, less, or substantially the same amount of C16:1n7-palmitoleate and its derivatives relative to C18:1n9-oleate and its derivatives.”  See ¶ 160.  “[I]n certain embodiments, the composition comprises a ratio of C18:1n9-oleate and its derivatives relative to C16:1n7-palmitoleate and its derivatives (i.e., oleate:palmitoleate), wherein the ratio is in excess of…3.0:1.”  See ¶ 163.  As noted above, the 
Applicant argues (response, pp. 19-21) that the claimed composition provides unexpected results, i.e. higher HDL cholesterol level and reduction in atherosclerosis upon feeding the composition to ApoE mice.  These results are not unexpected given what was known in the prior art.  For example, Garg found that consumption of macadamias reduced LDL cholesterol and raised HDL cholesterol in hypercholesterolemic men (abstract, Table 3).  Green also teaches that the compositions disclosed therein increase HDL cholesterol and reduce the incidence of blood vessel lesions (¶¶ 67, 261).  Furthermore, Example 1 of the specification, which Applicant cites as demonstrating unexpected results, did not test the claimed method.  Claims 22, 23 and 30 recite administering the claimed composition, which is interpreted to mean adding the composition to the patient’s diet.  In Example 1, all the saturated fat in the diet of control mice was replaced with palmitoleate (col. 14, lines 40-52).  This is not a test of the claimed method.
The rejection is deemed proper and is maintained.

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Ongoing Duty to Disclose
	Applicant is reminded of its ongoing duty under 37 C.F.R. 1.178(b) to disclose any litigation involving the ‘437 patent.  See MPEP 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE CAMPELL whose telephone number is 571-272-0974. The examiner can normally be reached on Monday - Thursday from 9:00 to 5:00, Central Time. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer, can be reached on 313-446-4825.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bruce Campell/
Patent Reexamination Specialist
Central Reexamination Unit 3991


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/TIMOTHY M SPEER/           Supervisory Patent Examiner, Art Unit 3991